DETAILED ACTION
	This is in response to the application filed on October 10, 2019 where Claims 1 – 20, of which Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 18, 2022, March 23, 2022, March 24, 2022, and April 26, 2022 were filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
101 Analysis
	Claims 1, 8, and 15 are directed to using hardware accelerator to generate and insert watermarks within the training of an AI model.  The claims do not recite an abstract idea, law of nature, or natural phenomenon.  Therefore, the claims satisfy Step 2A, Prong One of the 2019 Revised 101 Patent Eligibility Guidelines as patent eligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 – 4, 9 – 11, and 16 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
1.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for extracting an existing watermark from an AI model or a set of input data [See PGPub. 2021/0109793; Para. 0031, 0060, 0068], does not reasonably provide enablement for the existing watermark being embedded in one or more nodes of the artificial intelligence model.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the extraction of the watermark embedded in one or more nodes of the AI model for the invention commensurate in scope with these claims. For the invention to commensurate in scope with these claims, the Applicant is making the assumption that the watermark is embedded in the AI model in a similar way as when a watermark is being embedded in an AI model.  But this concept is not specifically indicated within the specification and the watermark may be in other parts of the AI model, such as metadata.
2.	Regarding Claims 3, 4, 10, 11, 17, and 18, the claims are rejected based on their dependency on Claims 2, 9, and 16.  Furthermore, the specification does not disclose of extracting an existing watermark is stored in one or more weight or bias variables of the one or more nodes of the AI model.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2019/0205508 (hereinafter “Poddar”), in view of PGPub. 2019/0312772 (hereinafter “Zhao”).
3.	Regarding Claims 1, 10, and 18, Poddar discloses of a non-transitory machine-readable medium having instructions stored therein [Fig. 1; Para. 0014], which when executed by a data processing (DP) 
receiving, at the DP 
receiving, at the DP 
executing the watermark kernel within the DP 
generate a new watermark by inheriting an existing watermark from a data object of the set of input data or the AI model [Fig. 2, item 206; Para. 0025; generate watermark bits], 
perform an AI inference using the AI model, generating output data [Figs. 3 and 4; Para. 0017-24; modifying the weights and testing the accuracy of the new weights for the machine learning model], and 
implant the new watermark within the output data [Fig. 4; Para. 0025-27; insert watermark bits into partitions with determined weight bits]; and 
transmitting output data having the new watermark implanted therein [Para. 0030; after the weights of the machine learning model are watermarked and scrambled, the weights may be securely stored or transferred as desired] 
	Poddar, however, does not specifically disclose of the hardware architecture where there is a separate accelerator device coupled with a CPU.
	Zhao discloses a system and method for provisioning of hardware accelerator resources [Abstract].  Zhao further discloses that each server node comprises a plurality of GPU devices (DP accelerators) coupled to the processor, system memory, etc., that are used in high-throughput, accelerated processing of compute kernels for workloads, such as machine learning [Fig. 7; Para. 0002, 0040, 0084-85].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Zhao with Poddar since both systems are related to performing training of neural networks.  The combination would enable the training phase of the Poddar system to be implemented using a plurality of hardware accelerators.  The motivation to do so is to improve the processing speed of large scale data analytics such as training neural networks [Zhao, Para. 0002-3, 0040].
4.	Regarding Claims 2, 9, and 16, Poddar, in view of Zhao, discloses the limitations of Claims 1, 8, and 15 above.  Poddar further discloses that implanting the new watermark in the AI model comprises embedding the watermark in one or more nodes of the AI model [Fig. 4; Para. 0026-28; layers comprise of nodes (e.g., partitions)].  Poddar also discloses that the watermark may be generated by any entity and is kept confidential [Para. 0025].  Poddar discloses that the watermark can be extracted from the various nodes of the AI model [Fig. 5; Para. 0031].  Therefore, it would have been an obvious variation that the existing watermark was already embedding the one of the nodes of the AI model. The motivation to do so is to keep the watermark confidential (obvious to one skilled in the art).
5.	Regarding Claims 3, 10, and 17, Poddar, in view of Zhao, discloses the limitations of Claims 2, 9, and 16 above.  Poddar further discloses that the existing watermark is stored in one or more weight variables of the one or more nodes of the AI model [Fig. 4 and 5; Para. 0026-28, 0031].
6.	Regarding Claims 4, 11, and 18, Poddar, in view of Zhao, discloses the limitations of Claims 2, 9, and 16 above.  Poddar further discloses that the existing watermark is stored in one or more bias variables of the one or more nodes of the AI model [Fig. 4 and 5; Para. 0026-28, 0031].
7.	Regarding Claims 5, 12, and 19, Poddar, in view of Zhao, discloses the limitations of Claims 1, 8, and 15 above.  Poddar further discloses that the existing watermark is embedded in the set of input data [Fig. 4 and 5; Para. 0025-28, 0031].
8.	Regarding Claims 6, 13, and 20, Poddar, in view of Zhao, discloses the limitations of Claim 1, 8, and 15 above.  Zhao further discloses that the host processor is a central processing unit (CPU) and the DP accelerator is a general-purpose processing unit (GPU) [Para. 0002].
9.	Regarding Claims 7 and 14, Poddar, in view of Zhao, discloses the limitations of Claim 1 and 8 above.  Zhao further discloses that the host processor and DP accelerator communicate over a link that comprises a peripheral component interconnect express (PCIe) link [Fig.7; Para. 0087].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2019/0354896; PGPub. 2019/0362232; PGPub. 2019/0294955; PGPub. 2021/0034721 – systems and methods for watermarking a machine learning model.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496